Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Janice Logan on Monday 12/13/2021 and a phone call from Janice Logan on Thursday 12/16/2021.

The application has been amended as follows: 
Abstract has been amended to remove the internal space without changing the actual content-replace the abstract with the following:
The present invention provides a means for reconstituting tissues and organs having mature functions. A method of preparing a tissue or an organ, comprising coculturing an organ cell with a vascular endothelial cell and a mesenchymal cell, generating an organ bud, transplanting the organ bud into a non-human animal, and then isolating from the non-human animal the transplanted organ bud-derived tissue or organ. 

Claims 35, 40-46, 48-54, 56-59 and 70 are canceled.

47. (Currently Amended) A method of preparing a liver organ bud, comprising culturing hepatocytes together with a vascular endothelial cell and a mesenchymal stem cell in a medium with no use of a scaffolding the liver organ bud, wherein the liver organ bud is a structure capable of differentiating into , and wherein the culturing step has a culture ratio of the hepatocytes: the vascular endothelial cell: the mesenchymal stem cell of 10:10-5:2-1, wherein the culturing has a time period of 3 to 10 days and wherein the liver organ bud is at least 100 µm in size.

55. (Currently Amended) The method of claim 47 
58. (Currently Amended) The method of claim 56, wherein the liver organ bud is a three-dimensional structure.

63. (Currently Amended) A method of preparing a liver organ bud, comprising culturing hepatocytes together with a vascular endothelial cell and a mesenchymal stem cell in a medium with no use of a scaffolding the liver organ bud, wherein the liver organ bud is a structure capable of differentiating into a liver organ through maturing, wherein the culturing excludes culturing mesenchymal cells that do not express CD133, and wherein the medium is a medium for culturing endothelial vascular cells, a medium for culturing organ cells, or a mixture of these two media, and wherein the culturing step has a culture ratio of the hepatocytes: the vascular endothelial cell: the mesenchymal stem cell of 10:10-5:2-1, wherein the culturing has a time period of 3 to 10 days and wherein the liver organ bud is at least 100 µm in size.  

64. (Currently Amended) A method of preparing the liver organ bud, liver organ bud is a structure capable of differentiating into a liver organ through maturing, wherein the culturing excludes culturing mesenchymal cells that do not express CD271, and wherein the medium is a medium for culturing endothelial vascular cells, a medium for culturing organ cells, or a mixture of these two media, and wherein the culturing step has a culture ratio of the hepatocytes: the vascular endothelial cell: the mesenchymal stem cell of 10:10-5:2-1, wherein the culturing has a time period of 3 to 10 days and wherein the liver organ bud is at least 100 µm in size.

65. (Currently Amended) A method of preparing the liver organ bud having at least 100 µm in size and is configured to be transplanted, wherein the liver organ bud is a structure capable of differentiating into a liver organ through maturing, wherein the culturing excludes culturing mesenchymal cells that do not express Nestin, and wherein the medium is a medium for culturing endothelial vascular cells, a medium for culturing organ cells, or a mixture of these two media, and wherein the culturing step has a culture ratio of the hepatocytes: the vascular endothelial cell: the mesenchymal stem cell of 10:10-5:2-1, wherein the culturing has a time period of 3 to 10 days.

71. (Currently Amended) The method of claim 47, wherein the liver organ bud is at least 
liver organ bud is at least 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of making a liver organoid that is at least 100 µm in size by culturing hepatocytes together with vascular endothelial cells and mesenchymal stem cells in a ratio of 10:10-5:2-1 for 3 to 10 days.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 33, 34, 36-38, 55, 60-61, 63-65, 69, and 71-72 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632